UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

ANGELINA R.,

                                  Plaintiff,

          v.                                                         3:18-CV-471
                                                                        (DJS)
ANDREW M. SAUL 1, Commissioner of
Social Security,

                      Defendant.
____________________________________

APPEARANCES:                                                OF COUNSEL:

LACHMAN & GORTON                                            PETER A. GORTON, ESQ.
Attorney for Plaintiff
1500 East Main Street
P.O. Box 89
Endicott, New York 13761-0089

U.S. SOCIAL SECURITY ADMIN.                                 VERNON NORWOOD, ESQ.
OFFICE OF REG’L GEN. COUNSEL
REGION II
Attorney for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278

DANIEL J. STEWART
United States Magistrate Judge




1
 Mr. Saul became Commissioner on June 17, 2019 and is substituted as the Defendant pursuant to FED. R. CIV.
P. 25(d).
                         MEMORANDUM-DECISION AND ORDER 2

         Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) seeking review of a

decision by the Commissioner of Social Security that Plaintiff was not disabled for

purposes of disability insurance benefits. Dkt. No. 1. Currently before the Court are

Plaintiff’s Motion for Judgment on the Pleadings and Defendant’s Motion for Judgment

on the Pleadings. Dkt. Nos. 11, 14, & 17. For the reasons set forth below, Plaintiff’s

Motion for Judgment on the Pleadings is granted and Defendant’s Motion is denied.

The Commissioner’s decision is reversed and the matter is remanded for further

proceedings.

                                  I. RELEVANT BACKGROUND

                                         A. Factual Background

         Plaintiff was born in 1975. Dkt. No. 8, Admin. Tr. (“Tr.”), p. 224. Plaintiff

reported receiving an associate’s degree. Tr. at pp. 205 & 429. She has past work

experience as a call center representative, clerk-typist, and as a secure care treatment

aide. Tr. at p. 430. Plaintiff alleges disability based upon fibromyalgia, tachycardia,

dysmenorrhea, menorrhagia, hypertension, anxiety, depression, severe sleep apnea,

chronic fatigue, irritable bowel syndrome, neuropathy, and fibroids. Tr. at pp. 224 &

428.



2
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 6 & General Order 18.

                                                         2
                                B. Procedural History

       Plaintiff applied for disability insurance benefits on May 22, 2014. Tr. at p. 235.

She alleged a disability onset date of September 18, 2013. Tr. at p. 224. Plaintiff’s

application was initially denied on September 3, 2014, after which she timely requested

a hearing before an Administrative Law Judge (“ALJ”). Tr. at pp. 236-239 & 242-243.

Plaintiff appeared at a hearing before ALJ John P. Ramos on October 13, 2016. Tr. at

pp. 201-223. Two supplemental hearings were held to take additional testimony. Tr. at

pp. 148-153 & 156-184. On September 6, 2017, the ALJ issued a written decision

finding Plaintiff was not disabled under the Social Security Act. Tr. at pp. 112-126. On

March 14, 2018, the Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. Tr. at pp. 1-6.

                                C. The ALJ’s Decision

       In his decision, the ALJ made the following findings of fact and conclusions of

law. First, the ALJ found that Plaintiff meets the insured status requirements of the

Social Security Act through December 31, 2019 and that she had not engaged in

substantial gainful activity since September 18, 2013, the alleged onset date. Tr. at p.

115. Second, the ALJ found that Plaintiff had the following severe impairment:

degenerative joint disease bilateral knees. Tr. at p. 115. The ALJ also found that

Plaintiff had numerous non-severe impairments, including most relevant to the issues

raised in this case, fibromyalgia. Tr. at pp. 115-118. Third, the ALJ found that Plaintiff

does not have an impairment or combination of impairments that meets or medically
                                            3
equals one of the listed impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the

“Listings”). Tr. at p. 121. Fourth, the ALJ found that Plaintiff has the residual functional

capacity (“RFC”) to perform the full range of sedentary work. Id. Fifth, the ALJ found

that Plaintiff could perform her past relevant work as a customer service representative.

Tr. at p. 124. The ALJ, therefore, concluded that Plaintiff is not disabled. Tr. at p. 126.

                       II. RELEVANT LEGAL STANDARDS

                                 A. Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).             Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that

amounts to “more than a mere scintilla,” and has been defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than
                                             4
one rational interpretation, the Commissioner’s conclusion must be upheld. Rutherford

v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained

“even where substantial evidence may support the plaintiff’s position and despite that

the court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

                         B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step

process is as follows:


                                           5
       First, the [Commissioner] considers whether the claimant is currently
       engaged in substantial gainful activity. If he is not, the [Commissioner]
       next considers whether the claimant has a “severe impairment” which
       significantly limits his physical or mental ability to do basic work
       activities. If the claimant suffers such an impairment, the third inquiry is
       whether, based solely on medical evidence, the claimant has an
       impairment which is listed in Appendix 1 of the regulations. If the
       claimant has such an impairment, the [Commissioner] will consider him
       disabled without considering vocational factors such as age, education,
       and work experience; the [Commissioner] presumes that a claimant who
       is afflicted with a “listed” impairment is unable to perform substantial
       gainful activity. Assuming the claimant does not have a listed impairment,
       the fourth inquiry is whether, despite the claimant’s severe impairment, he
       has the residual functional capacity to perform his past work. Finally, if
       the claimant is unable to perform his past work, the [Commissioner] then
       determines whether there is other work which the claimant could perform.
       Under the cases previously discussed, the claimant bears the burden of the
       proof as to the first four steps, while the [Commissioner] must prove the
       final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                 C. The Parties’ Briefings on Their Cross-Motions

       In her brief, Plaintiff makes four principal arguments. First, she contends that

the ALJ erred in failing to find that Plaintiff’s fibromyalgia was a severe impairment.

Dkt. No. 11, Pl.’s Mem. of Law, pp. 10-14. Second, Plaintiff objects that the ALJ’s

error in assessing Plaintiff’s fibromyalgia resulted in the ALJ improperly substituting

his lay opinion for the medical evidence and failing to properly evaluate the medical

opinions in the record. Id. at pp. 14-21. Third, Plaintiff contends that the Appeals
                                            6
Council erred in failing to consider relevant evidence. Id. at pp. 21-23. Finally, Plaintiff

contends that the ALJ’s step five determination was not supported by substantial

evidence. Id. at pp. 23-24.

       In response, Defendant contends that Plaintiff failed to establish that her

fibromyalgia was a severe impairment. Dkt. No. 14, Def.’s Mem. of Law, pp. 8-10.

Defendant also asserts that the ALJ’s RFC determination was supported by substantial

evidence. Id. at pp. 10-12. Third, Defendant contends that the step five determination

was also supported by substantial evidence. Id. at pp. 12-13. Finally, Defendant argues

that the evidence submitted to the Appeals Council was no basis for changing the ALJ’s

determination. Id. at pp. 14-15.

                                     III. ANALYSIS

                        A. The ALJ’s Severity Determination

       “At step two of the sequential analysis, the ALJ must determine whether the

claimant has a ‘severe medically determinable physical or mental impairment.’” Pepper

v. Comm’r of Soc. Sec., 2015 WL 3795879, at *2 (N.D.N.Y. June 17, 2015) (quoting 20

C.F.R. § 404.1520(a)(4)(ii)). A condition will be found not severe when it does not

significantly impact or limit the individual’s ability to do basic work. Id.; see also Royal

v. Astrue, 2012 WL 5449610, at *5 (N.D.N.Y. Oct. 2, 2012), report and

recommendation adopted, 2012 WL 5438945 (N.D.N.Y. Nov. 7, 2012). Plaintiff alleges

that the ALJ erred in not finding her fibromyalgia to be severe a impairment. Pl.’s Mem.

of Law at pp. 11-14.
                                             7
       “The ‘mere presence of a disease or impairment, or establishing that a person has

been diagnosed or treated for a disease or impairment’ is not, itself, sufficient to deem a

condition severe.” Bergeron v. Astrue, 2011 WL 6255372, at *3 (N.D.N.Y. Dec. 14,

2011) (quoting McConnell v. Astrue, 2008 WL 833968, at *2 (N.D.N.Y. Mar. 27,

2008)). “The severity of an impairment is not determined merely by diagnosis, but by

the limitations imposed by the impairment.” Tillis v. Colvin, 2016 WL 8674672, at *2

(N.D.N.Y. Mar. 11, 2016). “The claimant bears the burden of presenting evidence

establishing severity.” Henry v. Astrue, 32 F. Supp.3d 170, 180 (N.D.N.Y. 2012) (citing

Miller v. Comm’r of Soc. Sec., 2008 WL 2783418, at *6-7 (N.D.N.Y. July 16, 2008)).

“When the parties disagree over the effect of the ALJ’s failure to include a condition at

step two, resolution of this issue comes down to a question of whether there was

substantial evidence to support the ALJ’s conclusion that [the condition(s)] should not

be included as a severe impairment.” Eralte v. Colvin, 2014 WL 7330441, at *10

(S.D.N.Y. Dec. 23, 2014) (quoting Hussain v. Comm’r of Soc. Sec., 2014 WL 4230585,

at *7 (S.D.N.Y. Aug. 27, 2014)) (internal quotations omitted).

       “SSR 12-2p provides guidance on how ALJ’s should evaluate whether

fibromyalgia is a medically determinable impairment and how to evaluate its limiting

effects. The ruling recognizes two sets of criteria for diagnosing fibromyalgia.” Wood-

Callipari v. Comm’r of Soc. Sec., 2016 WL 3629132, at *3 (N.D.N.Y. June 29, 2016)

(quoting SSR 12-2p, 2012 WL 3104869, at *2-3).


                                            8
       The first set of criteria requires (1) a history of widespread pain-that is,
       pain in all quadrants of the body (the right and left sides of the body, both
       above and below the waist) and axial skeletal pain (the cervical spine,
       anterior chest, thoracic spine, or low back)–that has persisted . . . for at
       least 3 months and (2) at least 11 positive tender points on physical
       examination . . . found bilaterally (on the left and right sides of the body)
       and both above and below the waist and (3) evidence that other disorders
       that could cause the symptoms or signs were excluded.

       The second set of criteria requires all three of the following criteria,
       including (1) a history of widespread pain, (2) repeated manifestations of
       six or more [fibromyalgia] symptoms, signs, or co-occurring conditions,
       especially manifestations of fatigue, cognitive or memory problems
       (“fibro fog”), waking unrefreshed, depression, anxiety disorder, or
       irritable bowel syndrome, and (3) evidence that other disorders that could
       cause these repeated manifestations of symptoms, signs, or co-occurring
       conditions were excluded.

Miller v. Colvin, 2016 WL 4402035, at *6 n. 2 (N.D.N.Y. Aug. 18, 2016) (quoting SSR

12-2p, 2012 WL 3104869, at *2-3) (internal quotations and alterations omitted). Either

set of criteria “is sufficient to establish the impairment.” Warthan v. Comm’r of Soc.

Sec., 2017 WL 79975, at *6 (N.D.N.Y. Jan. 9, 2017). Plaintiff alleges that under the

second of these criteria her fibromyalgia should have been found to constitute a severe

impairment and that the ALJ erred in considering only the first criteria. Pl.’s Mem. of

Law at p. 11.

       The ALJ’s discussion of fibromyalgia, which he found to be a non-severe

impairment, clearly shows that he considered the evidence in the record regarding

positive trigger points. Tr. at p. 116. That review is relevant only to the first of the two

criteria in SSR 12-2p. The analysis, however, does not show consideration of the

specific factors in the second of the criteria under 12-2p. The ALJ’s severity analysis
                                             9
does not discuss Plaintiff’s history of pain, the presence or, for that matter the absence

of, fibromyalgia symptoms, or the possibility that other disorders could be causing such

symptoms or have been excluded as a cause. See Tr. at p. 116. Given this, the ALJ

failed to fully consider whether fibromyalgia was a severe impairment. Grubbs v.

Comm’r of Soc. Sec., 2019 WL 1298481 at *5 (W.D.N.Y. Mar. 21, 2019); Kirah D. v.

Berryhill, 2019 WL 587459 at *7 (N.D.N.Y. Feb. 13, 2019); Durodoye v. Comm’r of

Soc. Sec., 2018 WL 1444212, at *6 (N.D.N.Y. Mar. 20, 2018). At the very least, the

ALJ’s decision is insufficient to demonstrate that the proper analysis was conducted.

See Dawn P. v. Berryhill, 2019 WL 1024279, at *7 (N.D.N.Y. Mar. 4, 2019) (ALJ has

an obligation to provide a sufficiently specific decision so that the reviewing court can

assess the propriety of the decision).

       While an error at step two may sometimes be deemed harmless, Pascal T. v.

Berryhill, 2019 WL 316009, at *7 (N.D.N.Y. Jan. 24, 2019) (citing cases), the Court

cannot conclude that the error was harmless in this case. Courts have long recognized

that “the unique nature of fibromyalgia” makes it a particularly difficult condition to

evaluate in the context of disability cases. Campbell v. Colvin, 2015 WL 73763, at *5

(N.D.N.Y. Jan. 6, 2015). Part of the difficulty in analyzing it relates to the fact that

“there are no objective tests which can conclusively confirm the disease.” Fuller v.

Comm’r of Soc. Sec., 2015 WL 5512383, at *7 (N.D.N.Y. Sept. 16, 2015). Here, in later

parts of the ALJ’s sequential analysis, he contrasts Plaintiff’s subjective complaints with

the lack of “positive clinical findings.” Tr. at p. 122. He also limits the weight given to
                                            10
several medical providers who opined as to Plaintiff’s limitations related to fibromyalgia

because their findings were not supported by, or were made without reference to

supportive, clinical findings. Tr. at pp. 122-124 (discussing findings of providers

Witbeck, Fleming and Bishop).         Given that a different analysis of Plaintiff’s

fibromyalgia at step two may have impacted these findings, the Court cannot find that

the step two error was harmless. See, e.g., Cook v. Comm’r of Soc. Sec., 2019 WL

2082305, at *2 (W.D.N.Y. May 13, 2019) (finding improper analysis of fibromyalgia at

step two to not be harmless); Grubbs v. Comm’r of Soc. Sec., 2019 WL 1298481 at *5

(same). Remand for further proceedings, therefore, is necessary.

                        B. Plaintiff’s Remaining Contentions

       Plaintiff raises three additional arguments.     First, she argues that the error

regarding the consideration of fibromyalgia at step two led the ALJ to improperly

evaluate the medical evidence. Pl.’s Mem. of Law at pp. 14-21. Plaintiff also argues

that the step five determination is not supported by substantial evidence. Id. at pp. 23-

24. These issues present questions directly related to and dependent upon the ALJ’s

evaluation of the severity of Plaintiff’s fibromyalgia. Any discussion of these issues

now would be purely hypothetical given the need for the ALJ to reconsider that

condition. There is thus no need to pass on those questions at this time. See Hamilton

v. Astrue, 2012 WL 5303338, at *3 (N.D.N.Y. Oct. 25, 2012) (“Because [plaintiff’s]

remaining arguments are contingent upon the ALJ’s resolution of the foregoing issue on

remand, the court need not address them.”)
                                           11
       Plaintiff’s other contention is that the Appeals Council erred in not considering

certain information presented to it as new evidence. Id. at pp. 21-23. Defendant

contends that there was no error in failing to consider the information because it did not

provide any basis for altering the ALJ’s decision. Def.’s Mem. of Law at pp. 14-15. In

light of the remand order, the Court need not address whether the Appeals Council

properly declined to consider this material since it is now a part of the administrative

record in this case which should be considered by the ALJ on remand. Noutsis v. Colvin,

2016 WL 552585, at *10 n. 3 (E.D.N.Y. Feb. 10, 2016) (citing Perez v. Chater, 77 F.3d

41, 45 (2d Cir. 1996)); Jones v. Comm’r of Soc. Sec., 2013 WL 3486994, at *12 n. 10

(S.D.N.Y. July 11, 2013).

                                  IV. CONCLUSION

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings is

GRANTED; and it is further

       ORDERED, that Defendant’s Motion for Judgment on the Pleadings is

DENIED; and it is further

       ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

REVERSED and the matter is REMANDED for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g); and it is further




                                           12
      ORDERED, that the Clerk of the Court shall serve copies of this Memorandum-

Decision and Order on the parties.

Dated: July 12, 2019
       Albany, New York




                                       13
